The bail bond herein was forfeited at the July Term of the court. Citation issued to the sureties on the 20th day of the same month, requiring them to appear and answer on the third Monday thereof, which was the 18th day of the month. Judgment final, by default, was subsequently entered at the October Term.
The citation required appearance at an impossible date, two days before its attestation and issuance. It should have required the sureties to appear at the following term of the court. 1 W.  W. C. C., sec. 520; Willson's Crim. Proc., sec. 2017.
The judgment is reversed and cause remanded.
Reversed and remanded.
Judges all present and concurring.